DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, 15 and 23 recite “…each value of the set of values corresponding to a transition type for a transition of the child IAB node between use of a mobile terminal of the child IAB node and use of a distributed unit of the child IAB node, a transition type corresponding to a first resource type for resources immediately before a transition time and to a second resource type for resources immediately after the transition time; determining that the child IAB node will perform a transition at a transition time, wherein a symbol immediately before the transition or immediately after the transition has a resource type of flexible…”.  There are antecedent issues with “a transition type” followed by “a transition type” and “a transition time” followed by “the transition time” and again followed by “a transition time”.  All dependent claims are also rejected for the same reason. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 8, 9, 15, 17, 22-24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola et al. (US 2021/0345322, hereinafter “Tiirola”) in view of Yuan et al. (US 2021/0377936, hereinafter “Yuan”).
For claims 1 and 15, Tiirola discloses A method of wireless communication (see Tiirola Fig. 12) at an integrated access and backhaul (IAB) apparatus (see Tiirola par. 0122 and Fig. 7, parent node), comprising: 
transmitting a set of values to a child IAB node or receiving the set of values from the child IAB node, each value of the set of values corresponding to a transition type for a transition of the child IAB node between use of a mobile terminal of the child IAB node and use of a distributed unit of the child IAB node (In step S1 a resource configuration is received at an IAB node from a parent node. The resource configuration defines a resource type combination for at least one time instant and at least one PRB. The resource type combination may contain any one or more of the resource types such as shown in FIG. 8; see Tiirola par. 0214 and Figs. 8 and 12), a transition type corresponding to a first resource type for resources immediately before a transition time and to a second resource type for resources immediately after the transition time (Different types support different IAB capabilities and different interference scenarios. To this end, some embodiments provide a number of different combinations. Different resource types may be allocated to different time domain resources (such as slots/symbols). An IAB node may utilize this information as boundary conditions to schedule IAB child links (that is under IAB node's responsibility); see Tiirola par. 0131-0135 and Fig. 8); 
determining that the child IAB node will perform a transition at a transition time (In step S2, the IAB node or control apparatus in that node is configured to determine schedulable resources for a child link for at least one time instant and at least one PRB based on the received resource configuration; see Tiirola par. 0215 and Fig. 12), 
Tiirola does not explicitly disclose wherein a symbol immediately before the transition or immediately after the transition has a resource type of flexible; and providing a number of guard symbols at the transition time, the number of guard symbols being based on determining that the symbol immediately before the transition or immediately after the transition has the resource type of flexible. 
Yuan discloses wherein a symbol immediately before the transition or immediately after the transition has a resource type of flexible (FIG. 18A illustrates four transmission cases of switching from an access link to a backhaul link in TDD mode according some embodiments of the present disclosure. As illustrated in FIG. 18A, the first one is switching when the AL ending symbol is for transmission "T" (a downlink symbol) at the IAB-node and the BH starting symbol is for reception "R" (a flexible or downlink symbol) at the IAB-node. The second one is switching when the AL ending symbol is for transmission "T" (a downlink symbol) at the IAB-node and the BH starting symbol is for transmission "T" (a flexible or uplink symbol) at the IAB-node…. FIG. 18B illustrates four transmission cases of switching from a backhaul link to an access link in TDD mode according some embodiments of the present disclosure. As illustrated in FIG. 18B, the first one is switching when the BH ending symbol is for reception "R" (a flexible or downlink symbol) at the IAB-node and the AL starting symbol is for transmission "T" (a downlink symbol) at the IAB-node. The second one is switching when the BH ending symbol is for reception "R" (a flexible or downlink symbol) at the IAB-node and the AL starting symbol is for reception "R" (an uplink symbol) at the IAB-node….; see Yuan par. 0095 and Figs. 18A/B); and 
providing a number of guard symbols at the transition time, the number of guard symbols being based on determining that the symbol immediately before the transition or immediately after the transition has the resource type of flexible (FIG. 19A schematically illustrates four transmission scenarios corresponding to four transmission cases as illustrated in FIG. 18A, wherein DL transm1ss10ns are aligned across IAB nodes and !AB-donor nodes. In such a case, the guard period could be set at starting symbols of the backhaul slot as indicated by the solid blocks illustrated in FIG. 19A. FIG. 19B schematically illustrates four transmission scenarios corresponding to four transmission cases as illustrated in FIG. 18B, wherein DL transmissions are aligned across IAB nodes and IAB-donor nodes. In such a case, the guard period could be set at the ending symbols of the backhaul slot as indicated by the solid blocks illustrated in FIG. 19B. From FIGS. 19A and 19B, it can be seen that if there is a time gap ( due to propagation delay or time advance) between access link and the backhaul link, the guard period within the backhaul slot could be reduced by a predetermined value of the time gap; if there is a time overlapping ( due to propagation delay or time advance) between access link and the backhaul link, the guard period within the backhaul slot could be increased by a predetermined value of time overlapping. Thus, the first network device like IAB-donor or a parent node may configure one of the slot formats as illustrated in for example FIGS. 8 and 16, and G1 and G2 may have different values based on a configuration signaling from the first network device or a predetermined table; see Yuan par. 0098). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Yuan's arrangement in Tiirola's invention to configure a flexible guard period as the slot format is rather flexible and it is more desirable (see Yuan par. 0062).
Specifically for claim 15, Tiirola discloses An apparatus for wireless communication at an integrated access and backhaul (IAB) apparatus, comprising: a memory; and at least one processor coupled to the memory and configured to: (FIG. 3 shows an example of a control apparatus provided in a base station, an IAB node, or access point or relay node. The control apparatus 300 comprises at least one memory 301, at least one data processing unit 302, 303 and an input/output interface 304. Via the interface the control apparatus can be coupled to a receiver and a transmitter. The receiver and/or the transmitter may be implemented as a radio front end or a remote radio head. For example the control apparatus 300 or processor 302/303 can be configured to execute an appropriate software code to provide the control functions; see Tiirola par. 0115 and Fig. 3).
For claims 2, 9, 17 and 24, Tiirola does not explicitly disclose The method of claim 1, wherein: the set of values comprises a first value corresponding to a transition wherein the symbols immediately before the transition or immediately after the transition have the resource type of flexible, and the number of guard symbols is based on the first value. Yuan discloses The method of claim 1, wherein: the set of values comprises a first value corresponding to a transition wherein the symbols immediately before the transition or immediately after the transition have the resource type of flexible), and the number of guard symbols is based on the first value (the first network device could inform the second network device of the slot format used in respective links so that they could perform data transmission/reception based on the link configuration and the indicated slot format. Thus, it is possible to allocate the resource link resource at the slot level by means of link configuration information and also support the flexible slot formats with the slot format configuration information. In addition, to ensure switching between the backhaul link and the access link, a guard period may be set for, for example, a slot format for a backhaul link, For example, the first network device may configure the backhaul link with some specific slot formats; see Yuan par. 0079-0081). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Yuan's arrangement in Tiirola's invention to configure a flexible guard period as the slot format is rather flexible and it is more desirable (see Yuan par. 0062).
For claims 8 and 23, Tiirola discloses A method of wireless communication (see Tiirola Fig. 12) at an integrated access and backhaul (IAB) node (see Tiirola par. 0122 and Fig. 7, child node), comprising: 
receiving a set of values from a parent IAB apparatus or transmitting the set of values to the parent IAB apparatus, each value of the set of values corresponding to a transition type for a transition of the IAB node between use of a mobile terminal of the IAB node and use of a distributed unit of the IAB node (In step S1 a resource configuration is received at an IAB node from a parent node. The resource configuration defines a resource type combination for at least one time instant and at least one PRB. The resource type combination may contain any one or more of the resource types such as shown in FIG. 8; see Tiirola par. 0214 and Figs. 8 and 12), a transition type corresponding to a first resource type for resources immediately before a transition time and to a second resource type for resources immediately after the transition time (Different types support different IAB capabilities and different interference scenarios. To this end, some embodiments provide a number of different combinations. Different resource types may be allocated to different time domain resources (such as slots/symbols). An IAB node may utilize this information as boundary conditions to schedule IAB child links (that is under IAB node's responsibility); see Tiirola par. 0131-0135 and Fig. 8); 
determining to perform a transition at a transition time (In step S2, the IAB node or control apparatus in that node is configured to determine schedulable resources for a child link for at least one time instant and at least one PRB based on the received resource configuration; see Tiirola par. 0215 and Fig. 12), 
Tiirola does not explicitly disclose wherein a symbol immediately before the transition or immediately after the transition has a resource type of flexible; and receiving a number of guard symbols at the transition time, the number of guard symbols being based on determining that the symbol immediately before the transition or immediately after the transition has the resource type of flexible.
Yuan discloses wherein a symbol immediately before the transition or immediately after the transition has a resource type of flexible (FIG. 18A illustrates four transmission cases of switching from an access link to a backhaul link in TDD mode according some embodiments of the present disclosure. As illustrated in FIG. 18A, the first one is switching when the AL ending symbol is for transmission "T" (a downlink symbol) at the IAB-node and the BH starting symbol is for reception "R" (a flexible or downlink symbol) at the IAB-node. The second one is switching when the AL ending symbol is for transmission "T" (a downlink symbol) at the IAB-node and the BH starting symbol is for transmission "T" (a flexible or uplink symbol) at the IAB-node…. FIG. 18B illustrates four transmission cases of switching from a backhaul link to an access link in TDD mode according some embodiments of the present disclosure. As illustrated in FIG. 18B, the first one is switching when the BH ending symbol is for reception "R" (a flexible or downlink symbol) at the IAB-node and the AL starting symbol is for transmission "T" (a downlink symbol) at the IAB-node. The second one is switching when the BH ending symbol is for reception "R" (a flexible or downlink symbol) at the IAB-node and the AL starting symbol is for reception "R" (an uplink symbol) at the IAB-node….; see Yuan par. 0095 and Figs. 18A/B); and 
receiving a number of guard symbols at the transition time, the number of guard symbols being based on determining that the symbol immediately before the transition or immediately after the transition has the resource type of flexible (FIG. 19A schematically illustrates four transmission scenarios corresponding to four transmission cases as illustrated in FIG. 18A, wherein DL transm1ss10ns are aligned across IAB nodes and !AB-donor nodes. In such a case, the guard period could be set at starting symbols of the backhaul slot as indicated by the solid blocks illustrated in FIG. 19A. FIG. 19B schematically illustrates four transmission scenarios corresponding to four transmission cases as illustrated in FIG. 18B, wherein DL transmissions are aligned across IAB nodes and IAB-donor nodes. In such a case, the guard period could be set at the ending symbols of the backhaul slot as indicated by the solid blocks illustrated in FIG. 19B. From FIGS. 19A and 19B, it can be seen that if there is a time gap ( due to propagation delay or time advance) between access link and the backhaul link, the guard period within the backhaul slot could be reduced by a predetermined value of the time gap; if there is a time overlapping ( due to propagation delay or time advance) between access link and the backhaul link, the guard period within the backhaul slot could be increased by a predetermined value of time overlapping. Thus, the first network device like IAB-donor or a parent node may configure one of the slot formats as illustrated in for example FIGS. 8 and 16, and G1 and G2 may have different values based on a configuration signaling from the first network device or a predetermined table; see Yuan par. 0098). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Yuan's arrangement in Tiirola's invention to configure a flexible guard period as the slot format is rather flexible and it is more desirable (see Yuan par. 0062).
Specifically for claim 23, Tiirola discloses An apparatus for of wireless communication at an integrated access and backhaul (IAB) node, comprising: a memory; and at least one processor coupled to the memory and configured to: (FIG. 3 shows an example of a control apparatus provided in a base station, an IAB node, or access point or relay node. The control apparatus 300 comprises at least one memory 301, at least one data processing unit 302, 303 and an input/output interface 304. Via the interface the control apparatus can be coupled to a receiver and a transmitter. The receiver and/or the transmitter may be implemented as a radio front end or a remote radio head. For example the control apparatus 300 or processor 302/303 can be configured to execute an appropriate software code to provide the control functions; see Tiirola par. 0115 and Fig. 3).
For claims 22 and 30, Tiirola discloses The apparatus of claim 15, wherein the IAB apparatus is an IAB donor or an IAB node (The gNB function may be split between an IAB donor and an IAB node using a split for a centralized unit (CU) and a distributed unit (DU); see Tiirola par. 0102; FIG. 7 shows basic connections between the IAB nodes and access UEs. There is an IAB node which has a child node and a parent or donor node; see Tiirola par. 0122 and Fig. 7).
Claim(s) 3, 5, 10,12, 19, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola and Yuan, and further in view of Padmanabhan Maya et al. (WO 2020/202190 A1, hereinafter “Maya”).
For claims 3, 10 and 25, the combination of Tiirola and Yuan does not explicitly disclose The method of claim 1, wherein the symbol immediately before or immediately after the transition has the resource type of flexible and is allocated to the distributed unit, and wherein the number of guard symbols is based on a value of the set of values corresponding to a transition type without a flex symbol immediately before or immediately after the transition. Maya discloses The method of claim 1, wherein the symbol immediately before or immediately after the transition has the resource type of flexible and is allocated to the distributed unit (The MT of an IAB node (100) can be configured with downlink (DL), uplink (UL), and flexible (F) resources. The flexible resources are configured with a combination of DL and UL resources, based on the available traffic in DL and UL directions. It is also used to handle the necessary guard period in half-duplex schemes. However, the DU of an IAB node (100) has UL, DL, F and not available (NA) type of resources; see Maya par. 0008, 0018), and wherein the number of guard symbols is based on a value of the set of values corresponding to a transition type without a flex symbol immediately before or immediately after the transition (The method includes configuring, by a CU of a donor node, resources for a DU of a reference node, or configuring, by a DU of at least one parent node, resources for a MT of a reference node. Further, the method includes detecting, by the at least one parent node, a transition between the MT to the DU or the DU to the MT across time slots at the reference node. Further, the method includes configuring, by the at least one parent node, a guard period for transmission or reception at the MT of the reference node at start or end of the time slots; see Maya par. 0045-0047; Fig. 23 illustrates all possible transitions from one resource configuration to another between MT and DU of an IAB node (100), and associated overlap between slots. Further, there exist a time delay in switching from Tx mode to Rx mode, and back in IAB nodes (100) and is known as Tx-Rx switching time, Ts. Based on the timing diagram in Fig. 23, the guard period required in switching from one resource configuration to 20 another across slots is evaluated and tabulated in Table. 9; see Maya par. 00295). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Maya's arrangement in Tiirola's invention to extend the coverage of an existing cell, known as coverage extension, or for improving the capacity by reusing the same frequency by overlaying small cells over the regular macro cell coverage area (see Maya par. 0005).
For claims 5, 12, 19 and 27, the combination of Tiirola and Yuan does not explicitly disclose The method of claim 1, wherein the symbol immediately before or immediately after the transition has the resource type of flexible and is allocated to the mobile terminal, and wherein the number of guard symbols is based on a value of the set of values corresponding to a transition type without a flex symbol immediately before or immediately after the transition. Maya discloses The method of claim 1, wherein the symbol immediately before or immediately after the transition has the resource type of flexible and is allocated to the mobile terminal (The MT of an IAB node (100) can be configured with downlink (DL), uplink (UL), and flexible (F) resources. The flexible resources are configured with a combination of DL and UL resources, based on the available traffic in DL and UL directions. It is also used to handle the necessary guard period in half-duplex schemes. However, the DU of an IAB node (100) has UL, DL, F and not available (NA) type of resources; see Maya par. 0008, 0018), and wherein the number of guard symbols is based on a value of the set of values corresponding to a transition type without a flex symbol immediately before or immediately after the transition (The method includes configuring, by a CU of a donor node, resources for a DU of a reference node, or configuring, by a DU of at least one parent node, resources for a MT of a reference node. Further, the method includes detecting, by the at least one parent node, a transition between the MT to the DU or the DU to the MT across time slots at the reference node. Further, the method includes configuring, by the at least one parent node, a guard period for transmission or reception at the MT of the reference node at start or end of the time slots; see Maya par. 0045-0047; Fig. 23 illustrates all possible transitions from one resource configuration to another between MT and DU of an IAB node (100), and associated overlap between slots. Further, there exist a time delay in switching from Tx mode to Rx mode, and back in IAB nodes (100) and is known as Tx-Rx switching time, Ts. Based on the timing diagram in Fig. 23, the guard period required in switching from one resource configuration to 20 another across slots is evaluated and tabulated in Table. 9; see Maya par. 00295). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Maya's arrangement in Tiirola's invention to extend the coverage of an existing cell, known as coverage extension, or for improving the capacity by reusing the same frequency by overlaying small cells over the regular macro cell coverage area (see Maya par. 0005).
Allowable Subject Matter
Claims 4, 6, 7, 11, 13, 14, 18, 20, 21, 26, 28 and 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also resolve any 112(b) rejection issues.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- You et al. (US 2022/0141074);
- Miao (US 2022/0182977)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415